United States Court of Appeals
                            For the Eighth Circuit
                       ___________________________

                               No. 19-1474
                       ___________________________

                                 Steven Blakeney

                      lllllllllllllllllllllPetitioner - Appellant

                                          v.

              Kathy Huetter, Acting Residential Reentry Manager

                     lllllllllllllllllllllRespondent - Appellee
                                     ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                          Submitted: February 20, 2020
                            Filed: February 28, 2020
                                 [Unpublished]
                                 ____________

Before GRUENDER, WOLLMAN, and STRAS, Circuit Judges.
                       ____________

PER CURIAM.

       In a petition for a writ of habeas corpus, see 28 U.S.C. § 2241, Steven
Blakeney claimed that the Bureau of Prisons should not have changed his early-
release date. The district court 1 dismissed the petition without prejudice.

      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for
the Eastern District of Missouri.
       We conclude that this case has become moot because Blakeney has already
been released from prison. A ruling that his early-release date was improperly
changed would not affect his current term of supervised release, nor have we
identified any potential collateral consequences. See United States v. Johnson, 529
U.S. 53, 54–59 (2000) (holding that courts may not use excess prison time served to
offset the length of a supervised-release term); Leonard v. Nix, 55 F.3d 370, 373 (8th
Cir. 1995) (stating that physical release will moot a habeas petition based on the
amount of time spent in custody unless there are “collateral consequences
independent of the underlying conviction”). We accordingly dismiss the appeal.
                         ______________________________




                                        -2-